Berry Petroleum Company News Berry Petroleum Company 1999 Broadway, Suite 3700 Denver, CO 80202 303-999-4400 Contacts: David Wolf 303-999-4400 Todd Crabtree 866-472-8279 Berry Petroleum Announces Results for Second Quarter of 2009 Lowers Operating Costs and Adds Bolt-on Acquisitions Denver (BUSINESS WIRE) – August 4, 2009 Berry Petroleum Company (NYSE:BRY) reported a second quarter loss of ($13.0 million), or ($0.28) per diluted share, for the three months ended June 30, 2009, compared to net income of $49.1 million, or $1.07 per diluted share in the second quarter of 2008, according to Robert F. Heinemann, president and chief executive officer. Discretionary cash flow for the second quarter totaled $55 million. (Discretionary cash flow is a non-GAAP measure; see reconciliation below.) Items that affect the net loss for the quarter include a non-cash loss on hedges, the write-off of certain costs related to the Company’s credit facility and second lien term loan, the liability for a regulatory compliance matter, post closing adjustments on our DJ asset sale, and inventoried volumes from Poso Creek that will be sold in the second half of 2009. In total, for the second quarter of 2009, these items decreased net income by approximately $30.4 million, or $0.66 per diluted share for an adjusted second quarter net income of $17.4 million, or $0.38 per diluted share. For the second quarters of 2009 and 2008, net production in BOE per day was as follows: Second Quarter Ended June 30 2009 Production 2008 Production Oil (Bbls) 19,907 68 % 20,611 71 % Natural Gas (BOE) 9,363 32 % 8,389 29 % Total BOE per day 29,270 100 % 29,000 100 % DJ Basin Production (BOE/D) - 3,269 Production – Continuing Operations (BOE/D) 29,270 25,731 Mr.
